Citation Nr: 1505322	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed the October 2009 rating decision denying a claim for a disability rating in excess of 30 percent for valvular heart disease with aortic insufficiency with recent stent placement.  

In a March 2012 decision, the Board denied the claim for a disability rating in excess of 30 percent for valvular heart disease with aortic insufficiency with recent stent placement.  However, the Board also determined that the Veteran's heart disease disability rating claim on appeal included a request for TDIU, and thereby took jurisdiction for the claim of entitlement to TDIU, which the Board remanded for due process and evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect solely for valvular heart disease with aortic insufficiency with recent stent placement, which is rated as 30 percent disabling.  On this basis the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a) (2014).  A TDIU, however, may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Board remanded the claim, in part, to schedule any necessary VA examination to determine whether the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.  Review of the claims file reflects that the RO had planned to afford the Veteran an examination with respect to the issue of entitlement to TDIU.  The RO scheduled the examination to be conducted in April 2013, however, the Veteran failed to report for that examination.  

The reason for that failure to report is not clear.  The Veteran had previously faithfully reported to all prior examinations scheduled during the appeal.  It is not clear whether the Veteran received notice of the scheduled examination or was unavailable to be contacted or to attend the scheduled examination.  There is evidence that the Veteran was arrested the next month and began serving a jail sentence of one year and five months, which may have resulted in his unavailability to attend the examination or to request a rescheduled examination.  

Based on the foregoing, a remand is necessary to obtain any outstanding treatment records pertinent to the TDIU claim, and to afford the Veteran a VA examination to obtain an opinion to assist in determining the effect his service-connected disability on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated, to include consideration on an extraschedular basis under 38 C.F.R. § 4.16(b) if the schedular criteria under 38 C.F.R. § 4.16(a) are not met.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in about May 2013 (before he was incarcerated from May 2013 until October 2014).  See 38 C.F.R. § 3.159(c)(2) (2014).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities as relevant to the TDIU claim, and as to his heart condition.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file, including VA records since May 2013.

2.  After completion of the above development, schedule the Veteran for a VA examination in connection with the claim of entitlement to TDIU.  The claims file must be made available and reviewed by the examiner.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disability, renders him unable to secure or follow a substantially gainful occupation.

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of the service-connected heart disability and the disability's impact on his ability to work.

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.  

3.  If the Veteran does not report to the examination, include the notice letter that was sent to him in the claims file.

4.  Finally, readjudicate the appeal, to include consideration of whether under 38 C.F.R. § 4.16(b), the RO should refer the matter to the Director of Compensation for extraschedular consideration.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

